186 F.2d 305
EASTERN TRANSPORTATION COMPANY, as charterer in possession,of the barge LAKE FRUMET, Libellant-Appellee,v.Steamship VERA CRUZ and The Texas Company,Claimant-Respondent-Appellant, and Tug BERMUDA andSouthern Transportation Company,Claimant-Respondent-Appellee.
No. 114, Docket 21828.
United States Court of Appeals Second Circuit.
Argued Dec. 12, 1950.Decided Jan. 2, 1951.

Tompkins, Boal & Tompkins, New York City, Arthur M. Boal, New York City, for claimant-respondent-appellant.
Nelson, Healy, Baillie & Burke, New York City, Nicholas J. Healy, 3rd and J. Lester Parsons, Jr., New York City, for claimant-respondent-appellee.
Before AUGUSTUS N. HAND, CLARK and FRANK, Circuit Judges.
PER CURIAM.


1
Affirmed on opinion of Kennedy, J., 94 F. Supp. 695.